MANDATE
                  The Fourteenth Court of Appeals
                               NO. 14-14-00768-CV

In the Interest of O.Z.O.                  Appealed from the 257th District Court
                                           of Harris County. (Tr. Ct. No. 2010-
                                           67564). Memorandum opinion delivered
                                           by Justice Brown. Justices Christopher
                                           and Wise also participating.

TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on August 27, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from the judgment in favor of appellee Olakunle
Oladunni, signed May 23, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.
      We order appellant Denetra McClairne to pay all costs incurred in this
appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
06, 2015.